Per Curiam,
The record as printed in the appellant’s paper-book does not show the form of action, and only inferentially that an action was pending. What is more important, the case stated does not show the cause of action upon which the plaintiff bases its claim to recover in an action at law. Whether it claims to recover a debt due it or damages for an injury committed against it, and what is the amount of the debt or damages it is entitled to, if it is entitled to recover at all, are questions upon which the case stated furnishes no direct information or basis of calculation. While as we said, following numerous cases, in Rockwell v. Warren County, 34 Pa. Superior Ct. 581, mere inartificiality in the drawing of a case stated is not sufficient to set it aside, failure to inform the court respecting the form and substance of the judgment to be entered, and to specifically agree that it shall be entered, is fatal. In the present case it was stipulated that the court should enter judgment for the plaintiff or the defendant accordingly as it should determine the legal question one way or the other. But what judgment was it to enter? As was said in Berks County v. Jones, 21 Pa. 413: “What judgment could we give for the plaintiff if our opinion should be different from the court below?” Upon this subject the case stated contains no express stipulation, and there is no method by which the form and nature of the judgment can be determined. In every essential particular the case stated is like that commented on in Rockwell v. Warren County, 34 Pa. Superior Ct., 581, to which we refer for citation of pertinent authorities. For the reasons there given, and following the practice in analogous cases, we conclude that the case stated and all proceedings under it should be quashed.
The case stated and all proceedings under it are quashed and set aside.